Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 5-7, filed 2022.07.11, with respect to the rejection of claims 1-7, 13-15 and 17 have been fully considered and are persuasive.  The rejection of claim 1-7, 13-15 and 17 has been withdrawn. 


Election/Restrictions
Claims 1-7, 13-15 and 17 are allowable. Claims 8-12, 16, 18-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups I and III-IX, as set forth in the Office action mailed on 2022.04.27, is hereby withdrawn and claims 8-12, 16 and 18-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-19 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 20100101268 A1 to SAKITANI et al. which 
discloses an expander (30 in fig. 7 provided below), comprising: a housing (expander casing 34);  an expansion mechanism (expansion mechanism 31; shown in fig. 3 as an eccentric ‘orbital’ arrangement per applicant’s specification) provided in the housing (31 is within 30) and configured to expand a high-pressure fluid into a low-pressure fluid (this is an inherent characteristic of an expansion mechanism, see MPEP 2114; also [0008]); an exhaust pipe (pipe 18) configured to discharge the low-pressure fluid out of the expander (expander 30) and comprising an end portion (end of pipe 18 in fig. 7), wherein the end portion is fitted in a first opening of the housing  (pipe 18 is fitted in expander casing 34; see annotated figure above, and an opening is required in order to establish fluid communication and/or to permit placement of the pipe) and is provided with an exhaust port via which the low-pressure fluid enters the exhaust pipe (18 is a pipe and thus has ports and a passage between ports to permit fluid flow); an oil sump located in the housing and storing a lubricant (oil collects in bottom of casing 34, shown in fig. 7; [0109]); and  a lubricant discharge channel (oil return pipe 42) configured to discharge the lubricant in the oil sump into the exhaust pipe (pipe 18) and/or an external system pipeline  communicated with the exhaust pipe, wherein the lubricant discharge channel (oil return pipe 42) comprises an inlet end (53) having an inlet (see annotated figure showing INLET and OUTLET of pipe 42) and an outlet end (see annotated figure showing INLET and OUTLET of pipe 42) having an outlet (see annotated figure showing INLET and OUTLET of pipe 42), and wherein the inlet is located at a predetermined oil level of the oil sump (the figure shows the pipe between the casing 34 bottom and the fluid level = predetermined), and the lubricant entering the lubricant discharge channel (oil return pipe 42) is discharged (flow arrows indicate flow) into the exhaust pipe (flow arrows indicate flow from 42 to 18) and/or the external system pipeline via the outlet (18 is a pipe and thus has an inlet and an outlet and a passage between them to permit fluid flow; the flow in indicated by flow arrows in the figures).


    PNG
    media_image1.png
    617
    884
    media_image1.png
    Greyscale

The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

    PNG
    media_image2.png
    1082
    938
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1187
    1065
    media_image3.png
    Greyscale


US 2016/0319816 appears structurally similar to the instant application (left) however they operate differently. The ‘816 document discloses a compressor  while the instant application is directed to an expander.   The  purpose of the tube 410 is to, under certain operating conditions, direct a portion of the working fluid from the suction port 38 into the oil sump 42 to affect the temperature sensor 46 ([0083]). In effect, the prior art teaches away from using the structure in the claimed arrangement. For at least this reason the prior art does not teach or fairly suggest the claims as amended.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                                7/21/2022